Citation Nr: 1447668	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened and denied the Veteran's claims for entitlement to service connection for PTSD and depressive disorder.  The Board observes, however, that service connection for PTSD was previously denied in a final January 2007 Board decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in August 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains translations for documents from Spanish to English.  

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2007 Board decision denied entitlement to service connection for PTSD based on the determination that there was no competent medical evidence of a diagnosis of PTSD related to active duty service.

2.  The Veteran did not appeal the January 2007 Board decision.

3.  The additional evidence presented since the January 2007 Board decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The January 2007 Board decision, which denied entitlement to service connection for PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The additional evidence presented since the January 2007 Board decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen 

By way of background, the Board notes that the RO first denied a claim for entitlement to service connection for PTSD in an April 1996 rating decision based on the determination that a diagnosis of PTSD was not shown by the evidence of record.  By a letter dated the next month, the Veteran was notified of the rating decision denying his claim and was advised of his appellate rights, but he did not initiate an appeal within one year of the notification.  In an April 1998 rating decision, the RO reopened the Veteran's claim for service connection for PTSD and denied it on the merits, noting that there was no clear diagnosis of PTSD.  The Veteran was notified of the rating decision denying his claim and advised of his appellate rights the following month.  The Veteran filed a notice of disagreement with regard to the PTSD claim, but did not perfect a timely appeal; in July 1999, the Veteran submitted a VA Form 9 appeal.  In a September 1999 letter, the RO notified the Veteran that his VA Form 9 appeal was not timely filed as the time limit for submission had expired on June 11, 1999, and therefore the April 1998 decision was final.  The RO construed the July 1999 submission as a claim to reopen service connection for PTSD, and in a January 2000 rating decision, the RO determined that no new and material evidence had been submitted to reopen the claim for service connection for PTSD, noting that the Veteran only submitted duplicate evidence in support of his claim.  The Veteran was notified of the decision and advised of his appellate rights the same month; the Veteran later perfected his appeal.  In January 2005, the Board reopened the Veteran's claim for entitlement to service connection for PTSD and remanded it for further development.  After completing the requested development, the RO again denied the Veteran's claim, and returned the case to the Board.  In January 2007, the Board denied the claim for entitlement to service connection for PTSD based on the determination that there was no competent medical evidence of a diagnosis of PTSD related to active duty service.  The Veteran did not appeal the denial, and it became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

At the time of the Board's denial in January 2007, the evidence consisted of the Veteran's service treatment records, the Veteran's lay statements, psychiatric evaluations dated in August 1992, August 1997, and May 2000 by Dr. C.R., a case summary from Dr. C.R. dated in December 2003, a psychological evaluation for the Social Security Administration (SSA) dated in November 1993, a favorable determination from the SSA dated in January 1994, a copy of a memorandum from the Department of the Army notifying the Veteran that he did not meet the standards for retention in the reserves and/or entry on active duty by reason of major depression and PTSD, VA PTSD examinations dated in December 1997, July 2002, and June 2006, and VA treatment records.  The Veteran's service treatment records were negative for treatment for or a diagnosis of PTSD.  Although various private psychiatrists had offered diagnoses of PTSD, none of the VA psychiatrists provide a rationale as to why the diagnostic criteria for a diagnosis of PTSD were met.  All of the psychiatrists agreed that the Veteran had depression or some other acquired nervous disorder, which appeared to be related to a post-service work injury.  In June 2006, a VA examiner found no PTSD and found no link between claimed combat stressors and the diagnosed depressive disorder.  In reaching this conclusion, the examiner suggested that the Veteran's reported history was unreliable.  The examiner further noted that the Veteran did not have any psychiatric complaints prior to his work accident in 1991.  The examiner noted that the private psychiatrist who offered a diagnosis of PTSD had suddenly changed his diagnosis after the Veteran filed a disability claim.  In January 2007, the Board denied the Veteran's claim for entitlement to service connection for PTSD based on the determination that there was no competent medical evidence of a diagnosis of PTSD related to active duty service.  The Veteran did not appeal the January 2007 Board decision.

The additional evidence presented since the Board's denial in January 2007 includes a psychiatric evaluation from Dr. C.R. dated in April 2007, VA treatment records related to the Veteran's psychiatric hospitalization, a VA psychological evaluation dated in March 2010, and various other VA treatment records.  Diagnoses of PTSD and major depressive disorder were noted throughout the Veteran's treatment records.  Moreover, the March 2010 psychologist offered diagnoses of major depressive disorder with psychotic features and PTSD, chronic, with delayed onset.  The psychologist found that it was likely that the Veteran's depressive disorder, which began in 1991 following a work accident, preceded the onset of his PTSD, and his resulting unwanted unemployment and additional stressors may have further triggered his PTSD.  Thus, because PTSD has been variously diagnosed by VA psychologists and a nexus opinion has been offered, the Board concludes that this newly received evidence is not cumulative of the record at the time of the January 2007 Board decision with respect to the issue of service connection for PTSD and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the evidence submitted by the Veteran since the January 2007 Board decision constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Board observes that the Veteran was last provided a VA mental health examination in June 2006.  Since this examination, the Veteran has been diagnosed with PTSD and Major Depressive Disorder.  Specifically, in March 2010, a VA psychologist offered diagnoses of major depressive disorder with psychotic features and PTSD, chronic, with delayed onset.  The psychologist found that it was likely that the Veteran's depressive disorder, which began in 1991 following a work accident, preceded the onset of his PTSD, and his resulting unwanted unemployment and additional stressors may have further triggered his PTSD.  Various treatment records since June 2006 also showed diagnoses of PTSD, major depression, major depressive disorder with psychotic features, rule out PTSD, and PTSD with depressive features.

In his statement in support of his claim for service connection for PTSD, the Veteran claimed that his PTSD was related to his active duty service in Vietnam.  The Veteran submitted a statement describing an event in Vietnam that he believes led to his PTSD.  Specifically, he claimed that his friend was killed by an explosion in town and he witnessed him die.  The Veteran indicated that although he could not remember his friend's name, it was similar to "Wilabuey."  In a Defense Personnel Records response, it was noted that there was no soldier with the name "Willaby" or "Willoughby," or some variation of this name, killed in Vietnam between October 1969 and January 1970.  The RO requested that the Veteran provide additional information in order to allow for a more extensive search to verify the alleged stressor.  The Veteran did not reply to these requests.  In a December 2007 memorandum, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressor.  

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile military activity.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and depressive disorder.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric disorder.

b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Vietnam and being in fear of hostile military activity.  If specific stressors have been verified, the examiner should also be advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.
		
The examiner should note and discuss the findings from the March 2010 VA psychological evaluation.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the development has been completed, adjudicate the claims of entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


